DILLARD, Judge,
concurring fully and specially.
I concur fully in Division 1 of the majority’s opinion.14 And while I agree with the majority’s conclusion that the juvenile court could have found that present clear and convincing evidence warranted the termination of the natural mother’s parental rights, I do not entirely agree with its reasoning for doing so and therefore specially concur as to Division 2 of the opinion.
Specifically, I do not agree with the majority’s assertion that a natural parent’s rights can be terminated merely because the mother failed to satisfy certain elements of the State’s reunification plan (e.g., securing stable employment and housing), or because she was not financially or emotionally capable of parenting her child at the time of the termination hearing. Nevertheless, I do agree with the majority that the juvenile court was correct in terminating the mother’s parental rights because the record evidence shows, clearly and convincingly, that the ongoing parental relationship between the mother and M. S. S. is likely to cause the child serious, actual harm if permitted to continue. As the majority notes, “the mother for long *627periods of time had put her own desires ahead of the best interest of her daughter, which manifested in. . . her lackluster efforts to maintain contact and establish a parental relationship with the child.”
Decided March 22, 2011.
Jamie L. Smith, for appellant.
Thurbert E. Baker, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Kathryn A. Fox, Assistant Attorney General, Sanders B. Deen, for appellee.
As our Supreme Court has previously explained, it is one thing if a parent desires to care for his or her child but simply lacks the financial wherewithal or emotional capability to do so, and quite another for a parent to wilfully disregard or abandon his or her parental duties.15 Because I believe that the case sub judice is far closer to falling into the latter category rather than the former, I agree that termination of the mother’s parental rights was constitutionally and statutorily permissible.
Finally, I likewise specially concur as to Division 3 of the opinion. While I agree with the majority’s conclusion that the natural mother was not deprived of effective assistance of counsel at the termination hearing, I do not agree with all of the underlying reasoning employed by the majority in reaching this determination. As such, I concur only in the majority’s ultimate conclusion that the mother was afforded effective assistance of counsel below.

 Because I agree with all that is said in Division 1 of the majority’s opinion, the reasoning and holding contained therein is to be treated as binding precedent of this Court and is not to be considered as merely physical precedent.


 See Thorne v. Padgett, 259 Ga. 650, 651 (386 SE2d 155) (1989).